DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to Drawing Quality
 
The drawings are objected to because the line quality does not meet the requirements of 37 CFR 1.84. The weights of the lines vary from thin to thick throughout the figures, which changes the appearance of the design from figure to figure, and are not suitable for reproduction. Figs. 5 and 6 appear small on the page, which makes the lines appear as thick contour lines and shading in areas of the figures when viewed at 100 percent. All drawings must be made by a process that will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. 37 CFR 1.84(l). The line quality in all figures must be made to meet the appropriate standards. 
The examiner recommends using a lossless file format when submitting drawings or photographs through EFS-web (e.g., TIFF, PNG, GIF, BMP). EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.
Claim Rejection - 35 USC §112(a)&(b)
The claim is rejected under 35 U.S.C. 112 (a)&(b), as the claimed invention is not described in such a full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim is indefinite and non-enabling for the following reasons:
Two types of broken lines and symbolic break lines have been used in the figures, but their meaning has not been clearly defined in the drawings, and described in the broken line statement in paragraph one of the specification:
“The broken lines are directed to environment and are for illustrative purposes only and form no part of the claimed design. The thin solid lines and surface shading illustrate surface contour and form no part of the claimed design.”

    PNG
    media_image1.png
    714
    1006
    media_image1.png
    Greyscale
If broken lines are included in the figures, their use must be clearly defined in the specification. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).







This rejection can be overcome by amending the drawings so the Long dashed lines, which are intended to be contour lines according to the broken line statement, are more distinguishable so it is understood that they are the “thin solid lines” mentioned in the broken line statement. 
Additionally, the symbolic break lines used in the figures should be explained in the broken line statement. More explanation on the symbolic break lines can be found below in section B of this rejection.
Paragraph two of the specification (after the figure descriptions and broken line statement) refers to additional “embodiment(s)” and “indeterminate lengths” not shown in the drawings, includes vague and non-descriptive words, or includes a statement indicating that the claimed design is not limited to the exact shape and appearance shown in the drawings (MPEP 1504.4):
“The pairs of parallel jagged broken lines intersecting the drawing in FIGS. 1-4 and 7- 10 depict the indeterminate length at two different locations of the band of the claimed design. Although FIGS. 1-4 and 7-10 include the foregoing symbolic break in the length of band of the attachable container holder, a person of ordinary skill in the art would understand that the scope of the claimed design includes an embodiment(s) where an attachable container holder in which the band instead has a determinate length, with one or both pairs of the parallel jagged broken lines removed. The single jagged broken line shown in FIG. 11 also depicts the indeterminate length of the claimed design, though the second, parallel jagged broken line and the rest of the attachable container holder are not shown for the sake of convenience.”
This paragraph is describing variations of the design that are not shown in the drawings, and therefore the scope of the claim is unclear. Using the term “indeterminate” to describe the length does not enable any person skilled in the art to make and use the same because “indeterminate” is indefinite language, and fails to point out and distinctly claim the subject matter.
Additionally, symbolic break lines (referred to in the above paragraph as “parallel jagged broken lines”) should be defined in the broken line statement under the figure descriptions. The examiner suggests for the applicant to cancel the above paragraph from the specification and include the following sentence in the broken line statement to address the symbolic break lines used throughout the figures:
“The drawings contain a symbolic break. The portions between the break lines form no part of the claimed design.”
Paragraph three of the specification describes variations to the design that are not shown in the drawings, and therefore the scope of the claim is unclear: 
“Additional embodiments are disclosed although not explicitly shown in the illustrated embodiments. For example, some embodiments can have a dot-dash line that defines the boundary of the claimed design (such that the portion of the article to one side of the dot-dash line is claimed and the portion of the article to the other side of the dot-dash line is disclaimed) and forms no part of the claimed design, which dot-dash line can be across (i.e., transverse to) a length of the attachable container holder at a particular location between the left side of the article and the right side of the article as shown in that embodiment. For example, such other embodiments can have a dot-dash line across the length of the attachable container holder at a location that is at about 25%, about 50%, or about 75% of the length of the device between the left side and the right side of that embodiment.”
These described designs cannot be seen in the drawings, and therefore the combination of portions claimed or disclaimed cannot be understood. These statements broaden the claim’s scope to include undefined types of other designs that cannot be determined from the drawings. Variations and modifications of the design that are not shown in the drawings are not permitted in a design patent (MPEP 1503.01).This paragraph fails to point out and distinctly claim the subject matter which the inventor regards as the invention, and should be canceled from the specification.
Paragraph four of the specification further describes variations to the design that are not shown in the drawings, and therefore the scope of the claim is unclear: 
“Additionally, although embodiments herein illustrate the band of the attachable container holder in a linear position (see, e.g., FIG. 3) and in an alternative, curved position (see, e.g., FIG. 10), a person of ordinary skill in the art would understand that the band of the attachable container holder can have a position between the linear position of FIG. 3 and the curved position of FIG. 10 and/or a position in which the band is inserted further through the opening of the buckle housing than that shown in FIG. 10, for example such that the protrusion on the buckle housing is insertable through a different opening of the band than that shown in FIG. 10. It should be further understood that, in other embodiments in which the band is inserted further through the opening of the buckle housing than that shown in FIG. 10, the protrusion on the band can be inserted through an opening of the band in addition to (or in lieu of) the protrusion of the buckle housing being inserted through a different opening of the band.”
Since these described variations to the design cannot be seen in the drawings, the scope of the claim is unclear. This paragraph fails to point out and distinctly claim the subject matter which the inventor regards as the invention, and should be canceled from the specification.
Paragraph five of the specification includes statements that broaden the claim’s scope to include undefined types of other designs that cannot be determined from the drawings: 
“Still further, although an alternative view of the attachable container holder is shown in FIG. 11 with a hanging strap, it should be understood that the hanging strap in other embodiments can include a symbolic break representative of an indeterminate length. The symbolic break can be located, for example, at 25%, 50%, and/or 75% of the length of the hanging strap between its opposing ends.”
Variations and modifications of the design that are not shown in the drawings are not permitted in a design patent (MPEP 1503.01). This paragraph fails to point out and distinctly claim the subject matter which the inventor regards as the invention, and should be canceled from the specification.
There are inconsistencies in the number and styles of lines that appear inside the buckle opening in figures 1, 2 and 11 as follows:
Fig. 1 shows three solid lines inside the opening of the buckle.
Fig. 2 shows one solid line and one broken line inside the opening of the buckle.
Fig. 11 shows two solid lines inside the opening of the buckle.

    PNG
    media_image2.png
    609
    765
    media_image2.png
    Greyscale













To overcome this rejection, the applicant should amend Figs. 1, 2 and 11 so the number and types of lines are consistent inside the opening of the buckle.
There are two inconsistencies found in Fig. 10 when compared to the other figures:
 The placement of the symbolic break line is inconsistent in Fig. 10 when compared to the other figures. Fig. 10 shows the symbolic break line placed very close to the broken line stud near the buckle. Figs. 1, 2, 3, 4, 7, 8 and 9 shows the symbolic break line placed further away from the stud.
Figs, 1, 2, 3, 4, and 9 show thirteen broken line adjustment holes on the strap of the container holder. Fig. 10 shows three broken line adjustment holes. Some of the broken adjustment holes would be obscured due to the buckle and the curvature of the strap, but there should be adjustments holes visible on the portion of the strap that is feeding into the buckle, but there are no holes visible.

    PNG
    media_image3.png
    1195
    1307
    media_image3.png
    Greyscale

















To overcome this rejection, the applicant should amend the symbolic break lines and adjustment holes in Fig. 10 so it is consistent with the other figures. 

    PNG
    media_image4.png
    1403
    796
    media_image4.png
    Greyscale
The Fig. 11 front perspective view showing a portion of the container holder from Fig. 1 is indefinite because Fig. 11 does not show the same features as Fig. 1 as follows:


















A section of the container holder is missing in Fig. 11, and no boundary line of the enlarged view for Fig. 11 is indicated in Fig. 1, making it unclear that Fig. 11 is meant to show an enlarged view of Fig. 1. An enlarged view border should be shown in Fig. 1 to indicate the area of the enlarged view in Fig. 11, and label the enlarged view border in Fig. 1 to indicate the border is showing a “Fig. 11” enlarged view.
The symbolic break line in Fig. 1 is placed in a different location than the half of a symbolic break line shown in Fig. 11. The placement of the symbolic break line in Fig. 1 is consistent with the lines shown in Figs. 2, 3, 4, 7, 8, & 9. The symbolic break lines must have the same placement throughout the figures so the figures are consistent.
There is a broken line hanging strap shown in dashed lines in enlarged view of Fig. 11 enlarged view that is not shown in the Fig. 1 view, which is inconsistent if Fig. 11 is meant to be an enlarged view of what is shown in Fig. 1. 
To overcome this rejection, the applicant should amend Figs. 1 and 11 so it is clear that Fig. 11 is showing an enlarged view of Fig. 1, and the figures are consistent.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
The claim stands rejected under 35 U.S.C. 112 (a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design. 
A response is required in reply to the Office Action to avoid abandonment of the application. Any amendment submitted in response to this Office Action must be in compliance with 37 CFR 1.121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M GEBHART whose telephone number is (571)272-9690. The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra S Snapp, can be reached at telephone number 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.M.G./Examiner, Art Unit 2912                                                                                                                                                                                                        
/BRETT MILLER/Examiner, Art Unit 2918